  Case: 1:18-cv-00349 Document #: 185 Filed: 02/03/21 Page 1 of 12 PageID #:2524




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 D.A.N. JOINT VENTURE III, L.P.,               )
                                               )
                Plaintiff,                     )          Case No. 18-cv-349
                                               )
        v.                                     )          Judge Robert M. Dow, Jr.
                                               )
 DORETHA TOURIS, et al.,                       )
                                               )
                Defendants.                    )
                                               )


                             MEMORANDUM OPINION AND ORDER

       Across three complaints, Plaintiff D.A.N. Joint Venture III, L.P. (“Plaintiff”) has alleged

multiple schemes to defraud creditors with a variety of participants. Defendant law firm Beermann

Pritikin Mirabelli Swerdlove LLP (“BPMS”) moved to dismiss four claims against it in the second

amended complaint [130], and the Court granted its motion in part in an order dated March 25,

2020 [157]. Plaintiff moved for partial reconsideration of that order [158], and later moved for

leave to file a third amended complaint [169].

       Though these two motions raise a variety of issues, one looms over all others and remains

severely underdeveloped: can Plaintiff, who brought the complaint as an assignee of a Chapter 7

bankruptcy trustee, also pursue claims as an assignee of a defrauded creditor? Because that is a

new question, and not a previously-raised issue that the Court erred in analyzing, the Court denies

Plaintiff’s motion for partial reconsideration. And because that issue is not sufficiently addressed

by the existing briefing, the Court denies Plaintiff’s motion for leave to file an amended complaint,

but does so without prejudice. Plaintiff will have one additional opportunity to file an amended

motion for leave to amend the complaint (in addition to or combined with any other appropriate
     Case: 1:18-cv-00349 Document #: 185 Filed: 02/03/21 Page 2 of 12 PageID #:2525




motion), with the hope that briefing on the motion addresses all of the outstanding issues and that,

at the end of the briefing, the parties and the Court will have a final version of the complaint.

         In short, Plaintiff’s motion for reconsideration [158] is denied, Plaintiff’s motion for leave

to file a third amended complaint [169] is denied without prejudice, and Plaintiff may file an

amended motion for leave to file a third amended complaint on or before March 5, 2021.

I.       Background 1

         Plaintiff D.A.N. Joint Venture III, L.P. (“Plaintiff”) brings claims as the assignee of

Chapter 7 Trustee Richard M. Fogel. The title of the complaint states that Plaintiff is the “Assignee

of Bankruptcy Trustee Richard M. Fogel, the Chapter 7 Trustee for the Bankruptcy Estate of

Debtor Nicholas S. Gouletas,” [120 at 1], and Plaintiff unambiguously states that its claims “are

asserted as assignee of Bankruptcy Trustee Richard M. Fogel (“Bankruptcy Trustee”), who is the

Bankruptcy Trustee for the Chapter 7 Bankruptcy Estate of Nicholas S. Gouletas, Debtor.” [120,

at ¶ 5.2.] Both are true not only for the second amended complaint, but also the first amended

complaint [11 at 1 and ¶ 5.2] and the original complaint [1 at 1 and ¶ 5.2].

         Plaintiff contends that Nicholas S. Gouletas schemed to hide, transfer, and otherwise shield

his assets from the claims of certain judgment creditors by transferring more than $2,000,000 in

cash and other assets to his friends, relatives, and a favored group of creditors. [120, at ¶ 1.] The

second amended complaint lists eight counts, four of which are against defendant BPMS and

relevant here: (1) Count I — Avoidance of Fraudulent Transfers, pursuant to 740 ILCS

160/5(a)(1); (2) Count IV — Avoidance of Fraudulent Transfers Pursuant to 740 ILCS 160/6(a)

— Cash Transfers; (3) Count V — Civil Conspiracy to Commit Fraud; and (4) Count VI — Aiding



1
  The second amended complaint alleges multiple schemes to defraud creditors with a variety of
participants. In this order, the Court addresses only the allegations and facts relevant to resolving Plaintiff’s
motion for reconsideration and motion for leave to file a third amended complaint.
                                                       2
  Case: 1:18-cv-00349 Document #: 185 Filed: 02/03/21 Page 3 of 12 PageID #:2526




and Abetting Fraud. [Id. at ¶1 61-67, 84-96]. The second amended complaint also asserts that if it

is ever determined that the Bankruptcy Court’s August 18, 2017 Order authorizing the Trustee’s

assignment of fraudulent transfer claims to Plaintiff is subject to collateral attack, and if the

Chapter 7 Trustee “lacked authority to assign his state-law fraudulent transfer claims to Plaintiff,

Plaintiff’s claims herein are asserted in the alternative as the assignee of the fraudulent transfer

claims held by judgment creditor 800 South Wells Commercial, LLC (“800 SWC”).” [Id. at ¶5.3.]

A description of the facts giving rise to the complaint and relevant to the motion to dismiss the

second amended complaint is set forth in the Court’s previous opinion [157]. The Court assumes

familiarity with those facts.

       The Court denied in part and granted in part BPMS’s motion to dismiss. The Court denied

the motion with respect to Plaintiff’s avoidance of fraudulent transfer claims (Counts I and IV),

but granted the motion to dismiss with respect to the aiding and abetting fraud and conspiracy to

commit fraud claims (Counts V and VI). Plaintiff moved for partial reconsideration [158],

essentially seeking reinstatement of Counts V and VI on the ground that the Court made a decision

outside the adversarial issues presented by the parties. Plaintiff also asks the Court to declare that

“as the assignee of a defrauded creditor, 800 SWC, [Plaintiff] has asserted viable causes of action

under Illinois law against BPMS.” [158 at 3.] BPMS opposes the motion, arguing that the Court’s

order contains no manifest error and that no assignee of a creditor is a party to the case. Plaintiff

later filed a motion for leave to amend its complaint a third time, which primarily seeks to bolster

its argument that it may pursue claims as an assignee of a creditor and to argue that, contrary to

the Court’s finding in the March 25, 2020 order, a four-year statute of limitations applies to its

claims against BPMS. BPMS opposes this motion for a variety of reasons. While briefing on both




                                                  3
      Case: 1:18-cv-00349 Document #: 185 Filed: 02/03/21 Page 4 of 12 PageID #:2527




motions has concluded, the root issue—whether Plaintiff may pursue claims as an assignee of a

creditor—has not yet been addressed in sufficient detail for the Court to rule on its merits.

II.       Legal Standard

          A.      Motion for Reconsideration

          The Seventh Circuit has long cautioned that appropriate issues for reconsideration “rarely

arise and the motion to reconsider should be equally rare.” Bank of Waunakee v. Rochester Cheese

Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990). This is because the court’s orders are “not

intended as mere first drafts, subject to revision and reconsideration at a litigant’s pleasure.”

Geraty v. Village of Antioch, 2015 WL 127917, at *3 (N.D. Ill. Jan. 8, 2015) (quoting Quaker

Alloy Casting Co. v. Gulfco Indus., Inc., 123 F.R.D. 282, 288 (N.D. Ill. 1988)). Motions to

reconsider “serve a limited function: to correct manifest errors of law or fact or to present newly

discovered evidence.” Patrick v. City of Chicago, 103 F. Supp. 3d 907, 911-12 (N.D. Ill. 2015)

(quoting Conditioned Ocular Enhancement, Inc. v. Bonaventura, 458 F. Supp. 2d 704, 707 (N.D.

Ill. 2006)). Manifest errors occur “where the Court has patently misunderstood a party, or has

made a decision outside the adversarial issues presented to the Court by the parties, or has made

an error not of reasoning but of apprehension.” Bank of Waunakee, 906 F.2d at 1191.

          A motion to reconsider “is not an appropriate forum for rehashing previously rejected

arguments or arguing matters that could have been heard during the pendency of the previous

motion.” Caisse Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269-70 (7th Cir.

1996). A party seeking reconsideration “bears a heavy burden,” Patrick, 103 F. Supp. 3d at 912,

and the decision whether to grant a motion to reconsider “is a matter squarely within the Court’s

discretion.” Darvosh v. Lewis, 2015 WL 5445411, at *3 (N.D. Ill. Sept. 11, 2015) (citing Caisse

Nationale de Credit Agricole, 90 F.3d at 1270).



                                                  4
  Case: 1:18-cv-00349 Document #: 185 Filed: 02/03/21 Page 5 of 12 PageID #:2528




       B.      Motion for Leave to Amend Complaint

       A motion for leave to file an amended complaint should “freely” be granted “where justice

so requires.” Fed. R. Civ. P. 15(a)(2). “This liberal policy of granting amendments is based in part

on the belief that decisions on the merits should be made whenever possible, absent countervailing

considerations.” Olech v. Vill. of Willowbrook, 138 F.Supp.2d 1036, 1040 (N.D.Ill. 2000) (citation

omitted). There is “[g]ood cause” to file an amended complaint “when it is reasonable that new

claims are only recognized after filing an initial complaint.” Luckett v. Conlan, 561 F.Supp.2d 970,

976 (N.D.Ill. 2008). Leave to amend should be freely given “‘[i]n the absence of any apparent or

declared reason—such as undue delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of the allowance of the amendment, [or] futility of amendment.’” Barry

Aviation, Inc. v. Land O’Lakes Mun. Airport Comm’n, 377 F.3d 682, 687 (7th Cir. 2004) (quoting

Foman v. Davis, 371 U.S. 178, 182 (1962)). The party seeking an amendment carries the burden

of proof in showing that no prejudice will result to the non-moving party. King v. Cooke, 26 F.3d

720, 724 (7th Cir. 1994) (citation omitted).

       Additionally, plaintiffs may not endlessly amend complaints; “[t]here must be a point at

which a plaintiff makes a commitment to the theory of its case,” Parisi v. Wexford Health Sources,

Inc., 2020 WL 247394, at *8 (N.D. Ill. Jan. 16, 2020), quoting Johnson v. Methodist Medical

Center, 10 F.3d 1300, 1304 (7th Cir. 1993), cert. denied, 511 U.S. 1107 (1994); see also Driveline

Sys., LLC v. Arctic Cat, Inc., 2014 WL 6674721, at *3 (N.D. Ill. Nov. 24, 2014) (“Rule 16 is

designed to ensure that ‘at some point both the parties and the pleadings will be fixed.’”) (citing

Fed. R. Civ. Pro. Rule 16, 1983 advisory committee’s notes). Ultimately, “‘[t]he decision to grant

or deny a motion to file an amended pleading is a matter purely within the sound discretion of the



                                                 5
  Case: 1:18-cv-00349 Document #: 185 Filed: 02/03/21 Page 6 of 12 PageID #:2529




district court.’” Soltys v. Costello, 520 F.3d 737, 743 (7th Cir. 2008) (quoting Brunt v. Serv.

Employees Int’l Union, 284 F.3d 715, 720 (7th Cir. 2002)).

III.   Analysis

       A.      Motion for Reconsideration

       Plaintiff moved for partial reconsideration, seeking reinstatement of its conspiracy to

commit fraud and aiding and abetting fraud claims on the ground that the Court made a decision

outside the adversarial issues presented by the parties. Plaintiff argues that the Court’s ruling

characterized Plaintiff as only an assignee of a bankruptcy trustee, but the second amended

complaint asserted in the alternative that Plaintiff is an assignee of claims held by a defrauded

creditor. As an assignee of a defrauded creditor proceeding under state law, Plaintiff argues, it can

pursue conspiracy to commit fraud and aiding and abetting fraud claims, and it asks the Court to

“acknowledge the viability of Plaintiff’s Illinois state law conspiracy and aiding and abetting

claims against BPMS as assignee of the claims of the defrauded creditor.” [158 at 4.]

       Defendant BPMS opposes the motion, arguing that it fails the standard for reconsideration

because it identifies no mistakes of fact or law and because the ruling that Plaintiff seeks—

acknowledgement of the viability of its claims—would be an advisory opinion. BPMS also points

out that neither the creditor, 800 SWC, nor any assignee of the creditor is a party to the case, so

Plaintiff should not be allowed to pursue claims as an assignee of a creditor. Additionally, though

the complaint asserts that Plaintiff may, as an alternative, pursue claims as an assignee of a creditor,

BPMS argues that the conditions that would trigger the alternative have not yet been met.

       In its reply brief, Plaintiff argues that the order it seeks is not an advisory opinion under

the interplay of Rule 8(d)(2) and Rule 17(a)(3). Rule 8(d)(2) allows “[a] party” to “set out 2 or

more statements of a claim or defense alternatively or hypothetically, either in a single count or



                                                   6
  Case: 1:18-cv-00349 Document #: 185 Filed: 02/03/21 Page 7 of 12 PageID #:2530




defense or in separate ones,” and Rule 17(a)(3) which bars courts from “dismiss[ing] an action for

failure to prosecute in the name of the real party in interest” until the real party in interest has been

given a reasonable time to ratify, join, or be substituted into the action. Finally, Plaintiff notes that

BPMS does not address the separate issue as to whether a defrauded creditor pursuing a claim

under Illinois state law, as opposed to a bankruptcy trustee pursuing a claim under the Bankruptcy

Code, can assert a claim for a conspiracy to engage in fraudulent transfers, or a claim for aiding

and abetting fraudulent transfers.

        The Court did not reach a decision outside the adversarial issues presented. Plaintiff

brought its claims as an assignee bankruptcy trustee—so says Plaintiff’s second amended

complaint [120, at 1, ¶ 5.2] (as well as Plaintiff’s first amended complaint [11, at 1, ¶ 5.2] and

original complaint [1, at 1, ¶ 5.2]). BPMS moved to dismiss Plaintiff-bankruptcy-trustee’s

complaint, and the Court granted the motion in part because Plaintiff-bankruptcy-trustee cannot

bring certain claims. [157, at 17.] That decision was squarely within the issues presented, and

Plaintiff has not identified any error of law or fact or apprehension in the Court’s opinion, nor does

Plaintiff present newly discovered evidence that might warrant reconsideration.

        Plaintiff’s motion for reconsideration now raises a new issue: whether Plaintiff-

bankruptcy-assignee can also pursue claims as a creditor-assignee when the creditor-assignee is

not a party to the case. The Court will delve into that issue further in the next section, but for the

purpose of deciding Plaintiff’s motion for reconsideration, noting that Plaintiff raises a new

argument is sufficient. Caisse Nationale de Credit Agricole, 90 F.3d at 1269-70 (motion for

reconsideration is not appropriate arguing matters that could have been heard during the pendency

of the previous motion). Plaintiff’s motion for reconsideration is denied on this ground, and the




                                                   7
  Case: 1:18-cv-00349 Document #: 185 Filed: 02/03/21 Page 8 of 12 PageID #:2531




Court need not address other questions raised in the motion, such as whether it can bless any

creditor-assignee claims without issuing an advisory opinion.

       B.      Motion for Leave to File a Third Amended Complaint

       Plaintiff also filed a motion to amend the second amended complaint, which attached a

proposed third amended complaint. Plaintiff’s motion says that it seeks to do four things: (1) add

facts about BPMS’s conduct that Plaintiff alleges were recently learned from documents produced

by a third party; (2) clarify that the claims against BPMS do not arise from is performance of

professional services; (3) clarify that BPMS acted as a transferee under the Illinois Uniform

Fraudulent Transfer Act; and (4) delete claims against Warady & Davis, a defendant that settled

with Plaintiff and was dismissed. [169 at 1.] The Court’s review of the proposed third amended

complaint reveals that Plaintiff also seeks to assert, or resurrect after their dismissal, claims for

conspiracy to commit fraud and aiding and abetting fraud, and to do so as an assignee of a

defrauded creditor, rather than an assignee of a Chapter 7 trustee. [169-1 at 35-37.]

       BPMS opposes this motion on several grounds. It argues that amendment would be futile

for a variety of reasons; that Plaintiff’s motion comes after significant delay and repeated failures

to cure the deficiencies in the complaint; that the proposed third amended complaint relies on the

same exhibits as the prior version (contrary to Plaintiff’s assertion that it relies on recently

produced documents); that the third amended complaint is brought in bad faith; and that allowing

amendment at this point would result in undue prejudice to BPMS. BPMS focuses in part on the

argument that the re-alleged conspiracy and aiding-and-abetting claims are on behalf of a non-

party—the assignee of the defrauded creditor 800 SWC—referring to its opposition to Plaintiff’s

motion for partial reconsideration for support. Plaintiff’s reply denies that amendment would be




                                                 8
  Case: 1:18-cv-00349 Document #: 185 Filed: 02/03/21 Page 9 of 12 PageID #:2532




futile and says, for the first time, that the “new” facts came from a document subpoena served on

DLA Piper. [174 at 9.]

       Plaintiff’s proposed third amended complaint essentially seeks to undo the unfavorable

rulings in the Court’s March 25, 2020 order. First, the Court’s previous order determined that the

applicable statute of limitations is the two-year limit for claims arising from provision of

professional services (though the Court reserved judgment on whether that statute of limitations

would bar any of Plaintiff’s claims against BPMS). [157 at 10.] Now Plaintiff seeks to add

“recently discovered” facts that, according to Plaintiff, demonstrate that its claims against BPMS

do not arise from performance of professional services, which Plaintiff says means that its claims

fall under a four-year statute of limitations instead. Second, the Court’s prior order dismissed

Plaintiff’s conspiracy to commit fraud and aiding and abetting fraud claims because a Chapter 7

trustee, and the assignee who stands in his shoes, cannot pursue such claims. [157 at 17.] Now,

Plaintiff seeks to amend the complaint to assert those previously dismissed claims not as the

assignee of a Chapter 7 trustee, but as the assignee of a defrauded creditor.

       Each of these moves raises potential problems, the most serious of which is determining

what entities are parties to the case and what claims they may bring. Plaintiff brought his case as

an assignee of a Chapter 7 trustee. That is what the case caption and original complaint say [1, at

1, ¶ 5.2], as well as the first amended complaint [11, at 1, ¶ 5.2] and the second amended complaint

[120 at 1, ¶ 5.2]. Chapter 7 trustees, and assignees who stand in their shoes, cannot pursue claims

for conspiracy to commit fraud or aiding and abetting fraud, as the Court has already determined.

[157 at 17.]

       However, in the proposed third amended complaint, Plaintiff purports to bring those claims

not as an assignee of a Chapter 7 trustee, but as an assignee of a defrauded creditor. [169-1 at ¶¶



                                                 9
  Case: 1:18-cv-00349 Document #: 185 Filed: 02/03/21 Page 10 of 12 PageID #:2533




93, 96.] However, no assignee of a creditor is currently a party to the case, as the title, caption,

and allegations in the operative complaint (and all previous versions) identify Plaintiff as the

assignee of a Chapter 7 trustee. As the motion to amend the complaint and the proposed third

amended complaint are written, Plaintiff cannot bring Count V (conspiracy to commit fraud) or

Count VI (aiding and abetting fraud) against BPMS.

        But there is another layer of complication. Plaintiff purports to assert the creditor-assignee

claims in the alternative. The second amended complaint says that if it is ever determined that the

Bankruptcy Court’s August 18, 2017 Order authorizing the Trustee’s assignment of fraudulent

transfer claims to Plaintiff is subject to collateral attack, and if the Chapter 7 Trustee “lacked

authority to assign his state-law fraudulent transfer claims to Plaintiff, Plaintiff’s claims herein are

asserted in the alternative as the assignee of the fraudulent transfer claims held by judgment

creditor 800 South Wells Commercial, LLC (“800 SWC”).” [Id. at ¶ 5.3.] The proposed third

amended complaint repeats that paragraph. [169-1 at ¶ 5.3.] But at BPMS pointed out [see 162 at

7], the conditions Plaintiff identified to trigger its alternative pleading have not, at this point,

occurred. More fundamentally, while a complaint may assert claims or theories in the alternative,

it is not clear to the Court that a complaint may state plaintiffs in the alternative.

        Both the proposed third amended complaint and Plaintiff’s reliance on its attempted

pleading in the alternative raise this question: may Plaintiff, currently an assignee of a Chapter 7

trustee, also pursue claims as an assignee of a defrauded creditor? As of now, the answer is “no,”

because the creditor-assignee is not a party to the case, and Plaintiff’s motion to amend does not

seek leave to add the creditor-assignee as a plaintiff or provide any argument or authority for doing

so. As a result, the Court denies the motion. However, given the Seventh Circuit’s preference for

courts to decide issues on the merits, the dismissal is without prejudice. Plaintiff may file an



                                                   10
    Case: 1:18-cv-00349 Document #: 185 Filed: 02/03/21 Page 11 of 12 PageID #:2534




amended motion for leave to file a third amended complaint, if it can do so consistent with Rule

11. 2

        Any amended motion should also address, at a minimum, the other obviously

underdeveloped issue in the existing briefing: the “new” facts in the proposed third amended

complaint. Plaintiff initially said that the third amended complaint would add facts “recently

learned by Plaintiff through document production from a third party.” [161 at 1.] Plaintiff

elaborated slightly in its reply brief claiming that the new facts appeared in paragraphs 42, 43, and

51.1 of the proposed third amended complaint and were discovered through a document subpoena

served on DLA Piper (though BPMS had no opportunity to respond to this assertion). [174 at 9.]

But the proposed third amended complaint attaches the same exhibits as the second and Plaintiff

has not provided the Court with the documents it alludes to, or any other information about them.

On such a sparse record, it would be difficult for the Court to determine whether these “new” facts

warrant another amendment to the complaint. Because the Court is allowing Plaintiff to amend

the motion to address the creditor-assignee problem, Plaintiff will have the chance to flesh out the

record on this point as well. Given that Plaintiff now has the chance to revise its motion to amend

the complaint, the Court reserves discussion of and ruling on all other issues raised in the parties’

briefing, including BPMS’s arguments regarding delay, futility, bad faith, and so on. The parties

may re-raise these issues if Plaintiff files an amended motion to amend the complaint, and the

Court will address them at that time.




2
  One consequence of the underdevelopment of this issue is that the motion and briefing do not address the
proper mechanism for seeking to add the creditor-assignee as a party at this stage of the case. It may be
that a motion to amend the complaint is the right path, or that Plaintiff would need to file a different motion.
Once Plaintiff identifies the appropriate route (assuming it does pursue adding the creditor-assignee as a
party), Plaintiff may file any appropriate motion instead of, in addition to, or combined with the amended
motion to amend the complaint.
                                                      11
 Case: 1:18-cv-00349 Document #: 185 Filed: 02/03/21 Page 12 of 12 PageID #:2535




       Plaintiff’s opportunity to amend the motion to amend is something of a second bite at the

apple, or really a second bite at a fourth bite at the apple, since Plaintiff has already filed three

versions of the complaint. While the Court believes that giving Plaintiff this chance is justified,

another chance is not likely to come so easily; plaintiffs may not amend complaints ad infinitum,

and it is time that BPMS knew for sure what claims, and what plaintiffs, it is facing. If Plaintiff

chooses to file an amended motion to amend the complaint or other appropriate motion, Plaintiff

should support the motion with a brief that lays out all of the arguments it wants to make, with

citations to legal authority and relevant facts and, if appropriate, attaching any exhibits it wants

the Court to review. Should the Plaintiff file an amended motion, the Court expects that the

briefing on both sides will be thorough and that, at the end of the briefing, the Court and the parties

will have the final version of the complaint.

IV.    Conclusion

       For the reasons set forth above, Plaintiff’s motion for reconsideration [158] is denied,

Plaintiff’s motion for leave to file a third amended complaint [169] is denied without prejudice,

and Plaintiff may file an amended motion for leave to file a third amended complaint on or before

March 5, 2021.




Dated: February 3, 2021                                        ____________________________
                                                               Robert M. Dow, Jr.
                                                               United States District Judge




                                                  12
